The appellant was convicted for the offense of robbery with firearms, and his punishment assessed at fifteen years in the penitentiary.
Appellant filed a number of exceptions to the court's charge, which we will not discuss for the reason that we have examined the charge and find same is not subject to any of said exceptions.
We find for our consideration three bills of exception. Bill of exception No. 1 complains that the state was permitted to introduce in evidence entries of the case on the criminal docket, to-wit:
"March 15, 1927, state ready, defendant not here, bond forfeited and alias capias ordered issued, case reset for Saturday, 9 a. m."
Appellant objected to this for the reason that same was prejudicial, improper, and hearsay, could serve no purpose whatsoever, *Page 496 
and was not a proper method of introducing the evidence attempted to be shown, as flight was evidently intended to be shown by said evidence. We are unable to agree with appellant's contention. The entries were admissible for the purpose of showing flight on the part of appellant. If appellant had any explanation to make, he was at liberty to testify. The record shows that appellant was arrested between four hundred and five hundred miles from the county in which the alleged offense was committed and was told by the officer that he was wanted for forfeiting his bond. This testimony was not objected to and was clearly admissible as tending to show appellant's flight, and the introduction of the entries made on the docket carried no probative force that would in any way injure appellant.
Bill of exception No. 2 complains of the action of the court in sustaining the state's objection to the following question propounded to the witness Fred Curl on direct examination:
"You do know the night that you were there with Beady, you asked her about Bully's being in the room because of something about the room rent being due."
The bill shows that the witness, if permitted, would have answered as follows:
"Yes, I know about Beady telling me that Bully was there in the room, and that she was going to make him move if he did not pay his room rent, and it was about 8:30 or 9 o'clock on the night of Mr. Bray's robbery."
This evidence was offered by appellant for the purpose of establishing or assisting in establishing the appellant's alibi, and to show that at the time the alleged offense was supposed to have been committed appellant was in the room of Beady, one and one-half miles from the scene of the robbery, and to show Beady Fears' statement was true about appellant being there on the night of the robbery, and for the further purpose of bolstering and corroborating the testimony of the witness Beady Fears, who was assailed by the state as being a common prostitute and the mother of illegitimate children. We note the bill does not state any grounds of objection, but it does state that it was offered as tending to establish appellant's alibi. We are not in accord with appellant's contention. Any statement made by Beady Fears to the witness Fred Curl would be hearsay and not admissible.
Bill of exception No. 4 complains that while the witness Beady Fears was testifying on cross-examination the learned trial *Page 497 
judge, over the objection of appellant, permitted the state to propound the following question, to-wit:
"I will ask you if you haven't got some children now, and that you are unmarried?"
The witness was permitted, over timely objections made by the appellant, to answer as follows:
"Yes, sir."
We are unable to agree with appellant's contention. This bill, under the rule laid down in Mobley v. State, 89 Tex. Crim. 646,  232 S.W. 531, and Yeager v. State, 96 Tex. Crim. 124,  256 S.W. 914, presents no error.
The facts are amply sufficient to support the verdict. The judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.